                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




 ROBERT RAY LAWRENCE,
                                                   CV 18–76–GF–BMM–JTJ
                      Plaintiff,

       vs.                                           ORDER

 JIM SALMONSON (WARDEN),
 TOM WOOD (ASSO. WARDEN),
 ROXANNE WIGERT, ALVIN FODE,
 GARY REED, and BEN SHUPERT,

                      Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on April 22, 2019, recommending that this matter

should be dismissed for failure to state a federal claim. (Doc. 16 at 3.) Plaintiff did

not object to the Findings and Recommendations and so has waived the right to de

novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court

reviews findings and recommendations for clear error. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.

140, 149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d




                                          -1-
422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear error and finding

none,

        IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 16) are ADOPTED IN FULL. This matter is DISMISSED for failure to state

a federal claim.

        IT IS FURTHER ORDERED that the Clerk of Court should be directed to

have the docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure that any appeal of this decision would not be

taken in good faith. No reasonable person could suppose an appeal would have

merit. The record makes plain that Plaintiff’s Complaints lack arguable substance

in law or fact.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to have the

docket reflect that this dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g).

        DATED this 22nd day of May, 2019.




                                         -2-
